Citation Nr: 0709377	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right wrist.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left wrist.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from January 1995 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the Salt 
Lake City, Utah, regional office (RO) of the Department of 
Veterans Affairs (VA).  The Anchorage, Alaska, RO now has 
custody of this appeal.  

The April 2006 rating decision also increased the evaluation 
for the veteran's bilateral arthritis of the wrists from zero 
percent to 10 percent, and established separate evaluations 
for each wrist.  The veteran has not expressed satisfaction 
with these evaluations.  A veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the veteran's claims for 
increased evaluations for her disabilities of the wrists 
remain before the Board. 

The issue of entitlement to service connection for back pain 
was originally included as an issue on the veteran's June 
2005 Substantive Appeal.  Service connection for a thoracic 
back disability was granted in an April 2006 rating decision.  
This grant of service connection is considered a full grant 
of the benefits sought on appeal, and this issue is not 
before the Board.

The Board notes that additional evidence was received at the 
Board from the veteran in July 2006 and February 2007.  On 
both occasions, the veteran submitted waivers of RO review, 
and the Board may proceed with adjudication of the veteran's 
appeals.




FINDINGS OF FACT

1.  The veteran's arthritis of the right wrist is productive 
of pain which increases with repetitive movement and reduced 
range of motion, but retaining 50 degrees of dorsiflexion and 
60 degrees of palmar flexion.

2.  The veteran's arthritis of the left wrist is productive 
of pain which increases with repetitive movement and reduced 
range of motion, but retaining 50 degrees of dorsiflexion and 
60 degrees of palmar flexion.

3.  The service medical records show treatment for right 
wrist pain, but are negative for left wrist pain and for a 
diagnosis of carpal tunnel syndrome.  

4.  Current medical records show bilateral wrist pain, but 
are negative for evidence of median or ulnar neuropathy of 
either arm.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5010, 5214, 5215 (2006).  

2.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5010, 5214, 5215 (2006).  

3.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the VCAA notice was provided in an October 2002 
letter prior to the initial rating action.  This letter told 
the veteran what evidence was needed to substantiate her 
claims for service connection for bilateral wrist arthritis 
and bilateral carpal tunnel syndrome.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with her 
authorization VA would obtain private medical records on her 
behalf or she could submit the records.  The letter asked the 
veteran to notify VA of any evidence she wanted VA to obtain, 
and to send VA needed evidence.  This notice served to advise 
her to submit relevant evidence or information in her 
possession.  The veteran was also asked if there were any 
records in her possession at home that applied to the issues 
on appeal at the May 2006 hearing, to which she indicated 
there were not. 

The veteran was provided with information regarding the final 
two Dingess elements in May 2006, but her claims have not 
been readjudicated by the RO since this notification.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, there will be no degree of disability or 
effective date assigned.  As there will be no disability 
rating assigned or effective date, there is no possibility 
that any prejudice to the veteran will result from the 
failure to provide her with this information. 

Finally, the Board observes that the veteran's appeal of the 
10 percent evaluations for her service connected arthritis of 
the wrists is an appeal of the initial grant of service 
connection for those disabilities.  The veteran has not been 
provided with VCAA notification regarding her claims for an 
increased evaluation.  In spite of these omissions, the Board 
finds that remand for additional notification is not 
required.  In Dingess v. Nicholson, the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, [VCAA] notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, information pertaining to the 
evaluation of her disabilities was provided in the May 2005 
statement of the case.  Therefore, any omissions in the 
veteran's VCAA notification are harmless error, and the Board 
may proceed with consideration of her claim.  

VA has also complied with its VCAA duties to assist the 
veteran with the development of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  She also 
appeared at a May 2006 hearing before the undersigned 
Veterans Law Judge, and she has submitted additional medical 
evidence in response to questions raised at the hearing.  
There is no indication that there are any pertinent 
outstanding medical records that must be obtained, and the 
Board may proceed with its review of the veteran's appeals. 

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Entitlement to service connection for bilateral arthritis of 
the wrists was established in a May 2003 rating decision.  A 
zero percent evaluation was assigned for this disability.  
The veteran submitted a notice of disagreement with this 
evaluation, and the current appeal ensued.  Subsequently, an 
April 2006 rating decision assigned separate 10 percent 
evaluations for each of the veteran's wrists, which currently 
remain in effect. 

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's arthritis of the wrists is evaluated under the 
rating code for traumatic arthritis.  Arthritis due to trauma 
that is substantiated by X-ray findings is evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the wrist merits a 10 percent 
evaluation for either hand when dorsiflexion is less than 15 
degrees, or when palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Code 5215.  Evaluations of more 
than 10 percent for the wrist require ankylosis.  38 C.F.R. 
§ 4.71a, Code 5214.  

At this juncture, the Board notes that normal range of motion 
of the wrist is 70 degrees of dorsiflexion, 80 degrees of 
palmar flexion, 45 degrees of ulnar deviation, and 20 degrees 
of radial deviation.  38 C.F.R. § 4.71a, Plate I.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

Finally, the Board notes that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b).  

The December 2002 VA examination shows that the veteran was 
wearing wrist braces.  She reported occasional sharp pain in 
her wrists with certain uses of her hands.  On examination, 
the wrists were nontender, with a full active range of 
motion.  Grip strength was 5/5 bilaterally.  An X-ray study 
revealed mild degenerative changes.  The impressions included 
bilateral wrist arthritis with a normal physical examination 
and full active range of motion.  

Private medical records dated January 2004 and June 2005 
indicate the veteran was seen for complaints of diffuse 
aching of the wrists, without numbness or tingling.  On 
examination in January 2004, there was no active swelling or 
tenderness over the styloid.  Her motion was unrestricted, 
although there was a substantial and painful click during 
Watson testing.  An X-ray study showed a midcarpal sag and 
increased sacpholunate angle, but no significant degenerative 
changes and no evidence of bony injury.  The impression was 
wrist pain secondary to ligamentous laxity.  The plan was to 
treat the veteran with bracing.  She was told that she was at 
risk for persistent pain, but the doctor recommended that she 
did not have a specifically treatable abnormality.  

June 2005 records indicate the veteran continued to 
experience the same symptoms as before.  X-ray studies did 
not show any significant degenerative changes.  The 
impression was right lateral wrist pain secondary to ligament 
laxity.  

The veteran underwent an additional VA orthopedic examination 
in November 2005.  She indicated that her symptoms began in 
2002 with a gradual increase in stiffness and locking 
sensation, then a progression to include painful range of 
motion and pain with grasping.  The veteran reported that she 
currently experienced continuous pain at a 5 out of 10 level, 
weakness with grasp, morning stiffness, and increasing 
stiffness throughout the day with repetitive motion type 
symptoms.  The pain would increase to 10 out of 10 two or 
three times a week.  She also reported occasional locking 
which prevented her from straitening her hand out of 
dorsiflexion or palmar flexion.  She described lack of 
endurance secondary to repetitive motion.  The veteran said 
that she took pain medication daily and had massage therapy 
during periods of flare-ups.  There was limited painful range 
of motion with loss of grasp strength during flare-ups.  The 
veteran was right handed.  She wore bilateral wrist braces, 
but used the one for the left more than the one for the 
right.  

On examination, active range of motion was the same as 
passive.  Pain began at zero degrees throughout the range of 
motion evaluation.  Wrist dorsiflexion was 50 degrees with 
passive at 70 degrees.  Palmar flexion was 60 degrees, radial 
deviation was 20 degrees, and wrist ulnar deviation was 35 
degrees.  There was one plus tenderness over the length of 
the wrist.  Neither swelling nor erythema was present, but 
there was mild increased warmth.  The final diagnosis was a 
clinical presentation of bilateral osteoarthritis of a 
moderate to severe nature and extent.  An X-ray study 
revealed mild degenerative change of the right navicular and 
triquetrum, and a benign bone island of the first metacarpal 
on the right.  No acute bony abnormality was noted. 

At the May 2006 hearing, the veteran testified that she was 
right handed, but that her left wrist hurt worse than the 
right.  She testified that her job involved typing, and that 
she experienced pain at the end of the day.  The pain did not 
extend up her forearm but was located around her hands.  This 
made it difficult to perform everyday tasks such as driving 
with her left hand or lifting objects.  See Transcript.  

The Board finds that entitlement to an increased evaluation 
for the veteran's wrist disabilities is not warranted under 
any of the applicable provisions.  The veteran is currently 
in receipt of a 10 percent evaluation for each wrist under 
38 C.F.R. § 4.71a, Code 5003 for the limitation of motion of 
the joint that was demonstrated on the November 2005 
examination.  A 20 percent evaluation under this rating code 
is for arthritis that does not produce limitation of motion 
and which affects two or more joints.  As the veteran has 
limitation of motion and is in receipt of separate 
evaluations for each wrist, the 20 percent evaluation under 
this rating code is not applicable.  

The 10 percent evaluation current assigned to each of the 
veteran's wrists is the highest evaluation possible under the 
rating code for limitation of motion of the wrist for both 
the major and minor limb.  38 C.F.R. § 4.71a, Code 5215.  The 
only remaining rating code under which an increased 
evaluation for the wrist could be assigned is the rating code 
for ankylosis of the wrist.  However, the evidence does not 
include a diagnosis of ankylosis, and the veteran retains 
full or near full range of motion on every examination.  The 
Board notes the veteran's symptoms of painful motion that can 
increase on repetitive use.  However, the Board is unable to 
find that the limitations that result from this painful 
motion are equivalent to ankylosis.  Therefore, the Board 
must conclude that there is no basis for an evaluation in 
excess of 10 percent for either of the veteran's wrist 
disabilities.  38 C.F.R. §§ 4.7, 4.71a, 5214.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  Although the veteran has received 
periodic treatment for her wrists, she had not required 
surgery or hospitalization.  She also continues to be 
employed and to be able to use her skills as a typist.  There 
is no objective evidence that the veteran's service connected 
disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  

Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Service Connection

The veteran contends through her written statements and her 
testimony that she has developed bilateral carpal tunnel 
syndrome or a similar disability of the wrists.  She notes 
that she has been treated for pain of her wrists since before 
her discharge from service, and that this has often required 
her to wear splints.  The veteran apparently believes that 
this is a separate disability from her service connected 
arthritis of the wrists. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

The service medical records show that the veteran was treated 
for right wrist pain beginning in September 1999.  She 
indicated that the pain had begun after the removal of an 
intravenous drip that had been placed in her hand during 
childbirth in September 1999.  November 1999 records include 
an assessment of DeQuervain's tenosynovitis.  However, 
January 2000 records state that there was no clear cause of 
this pain.  She was provided with a brace for her right 
wrist.  

A February 2000 bone scan revealed nonspecific and mildly and 
diffusely increased uptake at the right wrist.  Records dated 
in May and June 2000 show that the veteran underwent physical 
therapy for her right wrist complaints.  June 2000 records 
state that a magnetic resonance imaging study showed fluid 
collection deep at the extensor tendon which was a possible 
ganglion, but was otherwise normal.  

The remaining service medical records indicate that treatment 
for the pain continued until September 2000.  An assessment 
of the September 2000 records includes nonspecific chronic 
right wrist pain.  Additional September 2000 records indicate 
that the pain was resolved.  However, February 2001 and May 
2001 records show that the veteran continued to complain of 
right wrist pain.  A discharge examination is not contained 
in the service medical records.  

The post service medical records include the results of the 
December 2002 VA examination.  She complained of occasional 
sharp pain in her wrists, and wore wrist braces.  On 
examination, sensation to light touch was normal.  Digit 
strength was normal.  The impression was a normal physical 
examination for carpal tunnel syndrome.  

The November 2005 VA examination did not include a diagnosis 
of carpal tunnel syndrome.  December 2005 VA treatment 
records did include an assessment of probable carpal tunnel 
syndrome.  However, the veteran underwent electrodiagnostic 
testing in January 2006.  She complained of wrist pain, 
without numbness or tingling.  A neurography was performed 
for both upper limbs.  The electrodiagnostic studies were 
normal.  The examiner stated that there was no finding of a 
median or ulnar neuropathy of the right or left arm.  The 
examiner added that veteran appeared to have some generalized 
hypermobility, which could play a part in her pain 
complaints.  However, a specific diagnosis was difficult to 
reach due to the vague nature of her complaints.  

May 2006 VA treatment records note that testing for carpal 
tunnel syndrome had been negative, but that the veteran was 
still having tingling.  This was a possible nerve impingement 
in the shoulder or less likely the neck.  However, X-ray 
studies of the cervical spine and left shoulder revealed only 
minor changes, and the veteran was advised of these results.  

The veteran has submitted three "buddy" statements in 
support of her claim.  These statements either purport to 
have current knowledge of the veteran's wrist complaints, or 
state that they were aware of wrist problems during service.  

A February 2007 bone scan revealed mild generalized increased 
activity diffusely throughout the left wrist, but no focal 
abnormality.  

The Board finds that entitlement to service connection for 
carpal tunnel syndrome is not warranted.  The evidence fails 
to show a diagnosis of this disability or another disability 
of the nerves of the upper extremities during service or on 
current examination.  

The service medical records show that the veteran was 
followed for right wrist pain for nearly two years.  A 
definite source for this pain was not found, although 
assessments included DeQuervain's Tenosynovitis.  However, in 
spite of extensive treatment records, the service medical 
records are completely negative for a diagnosis or evidence 
of a left wrist disability, carpal tunnel syndrome, or any 
other neurological disability.  

The post service medical records have continued to show 
treatment for right wrist pain, as well as pain of the left 
wrist which the veteran now indicates is her primary problem.  
However, all examinations are negative for a confirmed 
diagnosis of carpal tunnel syndrome, and electrodiagnostic 
testing found that there is no median or ulnar neuropathy of 
either arm.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  As there 
is no current diagnoses of the disability for which the 
veteran seeks service connection, entitlement to service 
connection for bilateral carpal tunnel syndrome is not 
warranted.  

The Board notes the veteran's sincere belief that she has a 
neurologic disability of each arm.  However, the veteran is 
not a physician, and she is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is no 
independent medical evidence that demonstrates the existence 
of a neurologic disability of the upper extremities. 

In reaching this decision, the Board recognizes that the 
evidence shows that the veteran has been treated for wrist 
pain since active service.  However, every final diagnosis of 
the veteran's disabilities has been orthopedic, and there has 
never been a verified diagnosis of a neurologic disability of 
the upper extremities.  Service connection is already in 
effect for arthritis of each wrist, and a separate evaluation 
for diagnoses such as tenosynovitis cannot be established.  
See 38 C.F.R. § 4.14.  Therefore, entitlement to service 
connection for bilateral carpal tunnel syndrome is not shown.  






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right wrist is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the left wrist is denied. 

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied. 



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


